Citation Nr: 1327655	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a prostate condition.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to November 1980.  The Veteran had additional service in the United States Army Reserve (Reserve).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

The Veteran participated in a hearing before the undersigned in April 2012, and a transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Board may adjudicate the Veteran's claims.  

As stated above, the Veteran served in the Reserve following his separation from active duty in November 1980.  During his April 2012 hearing before the undersigned, the Veteran suggested that his disabilities may arise from not only his periods of active service, but also from possible periods of service for active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserve.  The Veteran additionally submitted retirement point statements indicating that he served additional periods of ACDUTRA and INACDUTRA following his separation from active duty service.  However, the existing evidence of record does not document all of the Veteran's specific dates of ACDUTRA and INACDUTRA service, thus implying that there may be additional records that do so.  Therefore, on remand, additional steps should be taken to verify such dates of service.  Additionally, the medical treatment records associated with the Veteran's Reserve service have not been associated with the claims file; on remand, appropriate steps should be taken to obtain all outstanding medical and personnel records relating to the Veteran's Reserve service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Take all additional appropriate efforts to confirm the Veteran's dates of active duty service, ACDUTRA service, and INACDUTRA service.  Enumerate (by month, day, and year) and verify all periods of ACDUTRA and INACDUTRA.  This enumeration must be clear and should consist of more than just the Veteran's retirement points.  Any records obtained must be associated with the claims folder.

3.  Take all appropriate efforts to obtain outstanding service treatment records relating to the Veteran's period of Reserve service.

4.  Obtain copies of updated treatment records, VA and non-VA, and associate them with the claims folder.

5.  Thereafter, after undertaking all additional development as a result of the above remand directives (to include providing the Veteran with an examination of his claimed conditions, if such examination is warranted), readjudicate the Veteran's claims.  If the benefits sought are not granted, issue a supplemental statement of the case, afford the Veteran and his representative an appropriate opportunity to respond, and the case should thereafter be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


